Citation Nr: 1820971	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-15 457	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 12, 2005 for the award of service connection for chronic lymphocytic leukemia, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and B. D.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He died in December 2008.  The appellant is his surviving spouse and substitute claimant in this case.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

In April 2017, the appellant and B. D. testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the claim on appeal is warranted.

The appellant contends that, prior to his death, the Veteran submitted a claim for disability compensation for chronic lymphocytic leukemia before the July 2005 effective date of the award of service connection for the disorder.

In particular, she alleges that the Veteran did, or intended to file a claim for compensation at the same time he attempted to enroll for VA healthcare in 2003.  She has submitted a cover letter from a VA Palo Alto Health Care System Patient Services Assistant indicating that the Veteran should review, sign and date a particular document, though the document is not specified.

She has also submitted a letter dated May 2003 from the a VA Healthcare System Director of Health Eligibility Center indicating that the Veteran was in Priority Group 8g and unable to be enrolled in the VA health care system at that time.

While subsequent VA treatment from when the Veteran established care in 2006 are associated with the claims file, the Veteran's prior application in 2003 is not of record.  Given that the appellant contends that such applications included or was also consistent with a claim for VA disability benefits, VA should attempt to obtain the prior application and any other relevant documentation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Palo Alto VA Health Care System, or any other relevant source, to obtain a copy of the Veteran's application for health care and any pertinent documentation from 2003.  All negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  After completing any additional notification or development deemed necessary, the AOJ should readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



